ACCEPTED
                                                                                                                                03-14-00117-CV
                                                                                                                                       4010476
                                                                                                                      THIRD COURT OF APPEALS
                                                                                                                                 AUSTIN, TEXAS
                                                                                                                            2/3/2015 6:12:14 PM
                                                                                                                              JEFFREY D. KYLE
                                      WASOFF & COWART PLLC                                                                               CLERK




                                                                                                  RECEIVED IN
                                                                                             3rd COURT OF APPEALS
                                                                                                 AUSTIN, TEXAS
                                                      attorneys at law                       2/3/2015 6:12:14 PM
                                100 North Central Expressway, Suite 901 - Richardson, Texas 75080*
                                         Phone (214) 692-9700          Fax (214) 550-2674      JEFFREY D. KYLE
                                                                                                     Clerk
 Harry K. Wasoff, Jr. (1936 - 2012)                                                            *By Appointment Only


 Thomas B. Cowart
 Board Certified - Civil Appellate Law, Texas Board of Legal Specialization
 tom@tcowart.com



            NOTICE OF CHANGE OF ADDRESS
                                                               February 3, 2015

Jeffrey D. Kyle
Clerk of the Court, Third Court of Appeals
209 West 14th Street, Room 101
Austin, Texas 78701

          re:         Gonzales v. Gonzales, No. 03-14-00117-CV (in the Court of Appeals for the
                      Third Court of Appeals District at Austin)

Dear Mr. Kyle,

This is to advise you that as of Monday, February 2, 2015, my address for this mater has
changed to:

                      Thomas B. Cowart
                      100 North Central Expressway, Suite 901
                      Richardson, Texas 75080
                      Phone (214) 692-9700
                      Fax (214) 550-2674
                      email: tom@tcowart.com

Please change your records in this matter accordingly.

                                                                              With kind regards
                                                                              /s/ Thomas B. Cowart
                                                                              Thomas B. Cowart

cc:       Wilson Shirley via efile